Case 17-80016   Doc 193   Filed 08/27/20 Entered 08/27/20 15:29:13   Desc Main
                           Document     Page 1 of 4
Case 17-80016   Doc 193   Filed 08/27/20 Entered 08/27/20 15:29:13   Desc Main
                           Document     Page 2 of 4
Case 17-80016   Doc 193   Filed 08/27/20 Entered 08/27/20 15:29:13   Desc Main
                           Document     Page 3 of 4
Case 17-80016   Doc 193   Filed 08/27/20 Entered 08/27/20 15:29:13   Desc Main
                           Document     Page 4 of 4
